t c memo united_states tax_court cristeen b comey petitioner v commissioner of internal revenue respondent david l comey petitioner v commissioner of internal revenue respondent docket nos filed date cristeen b comey and david l comey pro sese mark j miller and frederic j fernandez for respondent memorandum opinion beghe judge respondent determined the following deficiencies in and additions to petitioner cristeen b comey’s federal_income_tax for and sec_6662 sec_6662 substantial negligence or understatement disregard year deficiency penalty penalty dollar_figure dollar_figure --- -- dollar_figure respondent also determined the following deficiencies in and additions to the and federal_income_tax of mrs comey’s son petitioner david l comey sec_6662 sec_6651 a negligence or failure_to_file disregard year deficiency addition penalty dollar_figure dollar_figure dollar_figure big_number big_number in the notice to mrs comey respondent determined that the gain realized on the sale of certain mutual_fund shares in was the income of mrs comey similarly in the notice to mr comey respondent determined that the interest dividends and capital_gains paid or realized in and with respect to the shares of certain publicly traded corporations and a debenture and bank account were the income of mr comey all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified these cases having been consolidated for the purposes of trial briefing and opinion petitioners assert that the foregoing items were instead the income of landtrak development ltd landtrak a c_corporation related to petitioners we hold for respondent for the reasons set forth below ’ for convenience we combine our findings and opinion with respect to each petitioner and issue procedural background before we set forth our findings and our discussion of the substantive issues we note that petitioners have repeatedly failed to comply with the deadlines set by this court this conduct has led to a lengthy delay in the resolution of these cases in the notice to petitioner cristeen b comey respondent also determined that mrs comey received taxable social_security income in the amounts of dollar_figure and dollar_figure for and respectively petitioners have stipulated and we find that mrs comey received this income respondent also determined that mrs comey was not entitled to a dollar_figure real_estate tax deduction claimed for for lack of substantiation petitioners did not address this issue at trial or offer any evidence relating to it accordingly petitioners have failed to meet their burden_of_proof and we find that mrs comey is not entitled to the claimed deduction see rule a burden_of_proof generally on taxpayer rule b party’s failure to produce evidence in support of issue of fact as to which party has burden_of_proof may be ground for determination of issue against party 319_us_590 burden of clearly showing right to claimed deduction is on taxpayer when trial of these consolidated cases began on date at the court’s milwaukee wisconsin trial session petitioners had not signed a stipulation of facts during the trial petitioners did sign a stipulation of facts and agreed to other stipulations on the record petitioners indicated however that if given more time they could discover additional evidence therefore at the close of trial the court held the record open until date for receipt of additional stipulations information documents or evidence the court also set a seriatim briefing schedule under which petitioners’ opening brief was due on or before date during the more than years that have passed since these deadlines were first set the court has extended them numerous times petitioners requested some of these extensions because mr comey claimed to have had health problems or was incarcerated other extensions occasioned by mr comey’s incarcerations were granted on the court’s own motion on date the court ordered mr comey to file a status report by the earlier of date or mr comey’s release from jail on date not having received anything from mr comey the court investigated and learned that mr comey had been released from jail on date asa result of mr comey’s failure to comply with the court’s order during a long period when he was not incarcerated the court ordered the record closed as of date without having received any additional materials from petitioners in its date order the court also modified the briefing schedule to provide that respondent and not petitioners would file the opening brief the court further ordered that respondent’s opening brief was due on date and that petitioners’ answering brief was due on date respondent’s brief was served on date and was filed by the court on date after mr comey had once again failed to notify the court of his current address and after the court had learned through its own inquiries that mr comey would be under house arrest beginning date the court extended the due_date of petitioners’ brief to date by order dated date the court further extended the due_date for petitioners’ brief until date in the teleconference that led to this order the court clearly informed mr comey that no further delay would be tolerated and that no further extension would be granted petitioners did not send the court a brief on or before the date due_date nor did they inform the court that they would not be filing a brief or offer any excuse for their failure_to_file a brief on date in light of the more than years that had passed since trial and petitioners’ repeated failures to file a brief on or before the deadlines set by the court or to comply with the other conditions of the orders of this court the court ordered that no further extensions would be granted and that petitioners would not be allowed to file a brief see rule c delinquent briefs will not be accepted unless accompanied by a motion setting forth reasons deemed sufficient by the court to account for the delay although we could declare petitioners in default and dismiss their cases see rule 84_tc_693 affd without published opinion 789_f2d_917 4th cir we choose instead to decide these cases on the merits see furniss v commissioner tcmemo_2001_137 mrs comey’s income for mrs comey resided in elm grove wisconsin when her petition was filed mrs comey timely filed her form sec_1040 u s individual_income_tax_return for and sales proceeds received by mrs comey in in an individual investor account number 16k23 was maintained with a milwaukee wisconsin office of merrill lynch pierce fenner smith inc merrill lynch the name on this merrill lynch account was mrs cristeen comey the address on the account was mrs comey’s residence and the taxpayer_identification_number on the account was mrs comey’s social_security_number in early big_number shares of the merrill lynch capital fund class a capital fund shares were held in the merrill lynch account on date pursuant to mrs comey’s orders merrill lynch sold or redeemed the capital fund shares for dollar_figure there was no indication on the merrill lynch account statements relating to this transaction that mrs comey was holding the capital fund shares as an agent or nominee for landtrak or for any other person or entity beginning date the dollar_figure sales or redemption proceeds were briefly reinvested in shares of the merrill lynch ready assets trust the ready assets trust account was also held in mrs comey’s name the address on the account was mrs comey’s residence and the taxpayer_identification_number was mrs comey’s social_security_number there was also no indication on the ready assets trust account statement relating to this transaction that mrs comey was acting as agent or nominee for landtrak or for any other person or entity on date a ready assets trust check for the dollar_figure proceeds was deposited in a checking account maintained in landtrak’s name with m i bank of menomonee falls wisconsin approximately week later the proceeds were transferred to another account maintained in landtrak’s name with swiss bank corp in switzerland in the notice to mrs comey respondent determined that the gain realized on the sale of the capital fund shares should be included in mrs comey’s income for respondent further determined that mrs comey’s basis in the capital fund shares was dollar_figure accordingly respondent determined that mrs comey realized dollar_figure in unreported capital_gain for ie dollar_figure proceeds less dollar_figure basis equals dollar_figure gain from the sale of the capital fund shares during the conduct of the cases at hand petitioners have not contested that mrs comey received dollar_figure in net_proceeds from the sale of the capital fund shares in although petitioners contend that mrs comey had transferred ownership of the capital fund shares to landtrak on date they nevertheless admitted at trial that the capital fund shares were held in mrs comey’s name when sold we find that mrs comey received dollar_figure in net_proceeds from the sale of the capital fund shares in with respect to the basis in the capital fund shares mrs comey’s petition did not assert that respondent’s determination of basis was erroneous at trial however petitioners offered a document prepared by mr comey which purported to show that mrs comey’s basis in the capital fund shares was higher than that determined by respondent respondent did not agree that this document was accurate and mr comey neither explained how the document was prepared nor offered any evidence that it was reliable in light of petitioners’ failures to allege error in the petition and to offer reliable credible_evidence at trial we find that respondent’s calculation of basis was correct and that a capital_gain of dollar_figure was realized on the sale of the capital fund shares in see rule b petition shall contain clear and concise assignments of each and every error taxpayer alleges commissioner committed and any issue not raised in assignments of error shall be deemed to be conceded rule a taxpayers generally have burden_of_proof rule b party’s failure to produce evidence in support of issue of fact as to which party has burden_of_proof may be ground for determination of issue against party the only error alleged by mrs comey’s petition is that the gain realized on the sale of the capital fund shares should be included in landtrak’s income rather than mrs comey’s income more particularly petitioners assert that on date approximately years before the capital fund shares were sold for example although the document prepared by mr comey appears to be based in part on the history of capital fund distributions from petitioners did not offer any evidence concerning how and when mrs comey originally acquired capital fund shares what mrs comey’s bassis was in the shares first acquired or whether mrs comey reported reinvested capital fund distributions as income on her federal_income_tax returns -- - mrs comey acquired all of landtrak’s stock and transferred ownership of the capital fund shares to landtrak as a contribution to its capital although petitioners admitted that the capital fund shares were held in mrs comey’s name when sold petitioners claim that mrs comey held the shares and received the sales proceeds as landtrak’s agent or nominee for the reasons set forth below we conclude that mrs comey neither acguired landtrak’s stock nor transferred ownership of her capital fund shares to landtrak on date to the contrary we find that landtrak’s incorporator robert riopelle remained the sole owner of landtrak’s stock until date more than year after the date identified by petitioners moreover although landtrak’s stock ultimately was issued to mrs comey after mr riopelle’s ownership ended we find that mrs comey never transferred ownership of her capital fund shares to landtrak and did not act as landtrak’s agent or nominee finally we hold that even if mrs comey had in form transferred her capital fund shares to landtrak at some time before their sale in landtrak would not be recognized as the owner of the shares for tax purposes because landtrak had no business_purpose and engaged in no business activity after mr riopelle’s ownership ended purported acquisition of landtrak by mrs comey landtrak is a wisconsin corporation incorporated on date by mr riopelle he originally owned all shares of landtrak’s stock petitioners assert that mrs comey became the new owner of landtrak on date according to petitioners on that date landtrak redeemed the stock held by mr riopelle and mrs comey acguired all newly issued shares of landtrak’s stock aspects of the record appear to support petitioners’ assertions the record contains a copy of mr riopelle’s landtrak stock certificate the front of that certificate bears a handwritten notation that the certificate was canceled on date the reverse bears an assignment of the certificate to landtrak that assignment was signed by mr riopelle and is also dated date the record also contains a copy of a landtrak stock certificate bearing mrs comey’s name which is also dated date moreover in the written stipulation of facts the parties stipulated that mr riopelle’s landtrak stock was canceled and all new landtrak stock was issued to mrs comey on date notwithstanding these aspects of the record the record as a whole establishes that mrs comey did not acquire landtrak’s stock on date mr riopelle testified that he remained the sole owner of landtrak until date mr riopelle also testified that he backdated documents at mr comey’s request we found mr riopelle’s testimony to be forthright and credible moreover it is supported by other evidence in the record it is clear that mr riopelle wrote checks on landtrak’s checking account as part of the liquidation of his investment in landtrak in in addition documents sent to the state of wisconsin and to swiss bank corp indicate consistently with mr riopelle’s testimony that mr riopelle controlled landtrak until we also note that the parties orally stipulated at trial that mr riopelle may not have executed the writings on his landtrak stock certificate ie the writings assertedly canceling mr riopelle’s certificate and assigning his stock to landtrak until date notwithstanding the written stipulations that mr riopelle’s stock was redeemed on date moreover mrs comey admitted during respondent’s cross-- examination that she did not remember acquiring landtrak stock on date for all these reasons we find that mrs comey did not acquire landtrak’s stock on date to the contrary we find that mr riopelle remained landtrak’s sole owner until at least date the documents indicating that a change_of_ownership occurred on date are unreliable in addition the parties’ written stipulations that a change_of_ownership occurred on date are also contrary to fact having been vitiated by their later oral stipulation concerning the backdating of the writing on mr riopelle’s stock certificate see 93_tc_181 66_tc_312 tax_court may disregard stipulation clearly contrary to evidence in record purported transfer of capital fund shares to landtrak petitioners further contend that when mrs comey acquired landtrak’s stock on date she also transferred her capital fund shares to landtrak as a contribution_to_capital once again aspects of the record appear to support petitioners’ contentions the record contains a copy of a document titled assignment separate from certificate signed by mrs comey this document purports to transfer big_number capital fund shares to landtrak and is dated date the record also contains copies of some notations in mrs comey’s handwriting that refer to capital fund shares and to the date date we note that big_number capital fund shares were sold in although petitioners did not specifically address the issue we understand them to argue that reinvested dividends account for the difference between the big_number shares purportedly transferred to landtrak in and the big_number shares sold in notwithstanding these documents we find that mrs comey did not transfer the capital fund shares to landtrak on date or at any other time although respondent did stipulate the admission into evidence of the assignment separate from certificate which petitioners offered as evidence of the purported contribution of the capital fund shares to landtrak on date respondent challenged the notations in mrs comey’s handwriting which petitioners offered as evidence of the same purported transaction more importantly during respondent’s cross-examination of mrs comey it became clear that mrs comey did not recall preparing the documents challenged by respondent it also became clear that mrs comey neither remembered buying landtrak stock on date nor remembered what if anything she paid for those shares in short as mrs comey admitted she did not remember assigning any of her capital fund shares to landtrak we also note that the documents and testimony offered by petitioners do not consistently describe the asserted transfer of the capital fund shares one of the documents in mrs comey’s handwriting describes the purported transfer of the capital fund shares as having occurred on date retroactive to date another document titled special meeting of the board_of directors of landtrak states that it confirms capitalization of the corporation by cristeen b comey on -- - date who at the time was the sole shareholder of the corporation however the of the in this document is handwritten and appears to have been written over a typewritten g moreover in a letter written to the commissioner on mrs comey’s behalf mr comey stated that the transfer of capital fund shares occurred on or about date not on date finally at trial mr comey variously stated that mrs comey capitalized landtrak in in or or in and the objective facts support a finding that mrs comey did not transfer her capital fund shares to landtrak on date or at any other time we have found that contrary to petitioners’ contentions mr riopelle remained the sole owner of landtrak throughout it does not make sense that mrs comey would have transferred valuable property--the capital fund shares---to a corporation in which she had no interest in addition when the capital fund shares were sold in 1991--more than years after their purported transfer to landtrak----they were held in an individual investor account not in a corporate account the name address and taxpayer_identification_number we also note that the document was signed only by mr comey purportedly on behalf of mr comey individually and as sole director and secretary of landtrak and refers to a board meeting supposedly held on date more than year after the purported transfer of the capital fund shares to landtrak on date -- - on that account were mrs comey’s name residence and social_security_number respectively there was no indication on the account that mrs comey held the capital fund shares as agent or nominee for anyone although the sales proceeds were subsequently deposited in a checking account maintained in landtrak’s name this was part of a plan to send the proceeds to switzerland we conclude that the assignment separate from certificate and the various notations in mrs comey’s handwriting are not reliable evidence of any transfer of the capital fund shares other than these documents and the testimony of and a few documents prepared by mr comey which we find incredible there is no evidence of any transfer of the capital fund shares to landtrak for all these reasons we conclude that mrs comey did not transfer her capital fund shares to landtrak on date or at any later time to the contrary we conclude that mrs comey owned the capital fund shares when they were sold mrs comey’s nominee assertions although mrs comey admits that she was the registered owner of the capital fund shares at the time of their sale she asserts that she had transferred beneficial_ownership of the shares to landtrak in in essence mrs comey claims that she held the capital fund shares and received the sales proceeds as landtrak’s nominee or other agent of course there may be an agency relationship between a corporation and its sole shareholder and the tax consequences of property held by a genuine agent are attributed to the principal see 485_us_340 corporation was agent of its shareholders montgomery v commissioner tcmemo_1989_295 shareholder president was agent of corporation however as the supreme court stated in bollinger the commissioner is entitled to demand unequivocal evidence of the genuineness of the agency relationship in the corporation-shareholder context in order to prevent avoidance of the principle that a corporation and its shareholders are separate taxable entities 319_us_436 there is no such evidence in the cases at hand as we have explained the record establishes that contrary to petitioners’ claims mrs comey neither acquired landtrak’s stock nor transferred the capital fund shares to landtrak’s capital on date moreover there is no credible much less any unequivocal evidence that mrs comey transferred beneficial_ownership of the capital fund shares to landtrak at any later time and then acted as landtrak’s agent there is no evidence that landtrak or mrs comey informed any third party -- - that mrs comey was acting as landtrak’s agent with respect to the capital fund shares there is also no evidence that any written agency agreement was entered into between landtrak and mrs comey these considerations further support our conclusion that mrs comey was not acting as landtrak’s nominee or other agent and owned the capital fund shares when they were sold landtrak’s lack of business_purpose or activity we further conclude even if mrs comey had in form transferred her capital fund shares to landtrak at some time before their sale that landtrak would not be recognized as the owner of the shares for tax purposes this is because landtrak had no business_purpose and engaged in no business activity after mr riopelle’s ownership ended a corporation is usually recognized as a taxpayer separate from its shareholders however the corporate form may be disregarded where the corporation is a sham or unreal moline props inc v commissioner supra pincite citing 308_us_473 and 293_us_465 more particularly the corporate form may be disregarded where the corporation’s purpose is not the equivalent although as noted supra p in a letter to the commissioner written on mrs comey’s behalf mr comey stated that the capital fund shares were transferred to landtrak on or about date of business activity and the corporation carries on no business activity id 35_tc_1102 affd 323_f2d_316 9th cir a corporation that originally had a business_purpose or that once engaged in business activity may also be disregarded if the corporation subsequently becomes inactive and no longer has a business_purpose see 568_f2d_1233 6th cir affg in part and revg in part on another ground 64_tc_1 384_f2d_635 4th cir when mr riopelle owned the shares of landtrak landtrak provided engineering consulting services and filed forms u s_corporation income_tax return it therefore appears that landtrak had a business_purpose and engaged in business activity during mr riopelle’s ownership petitioners claim that landtrak also had a business_purpose and engaged in business activity after mr riopelle’s ownership ended according to mr comey after landtrak’s stock had been issued to mrs comey landtrak financed the development of and attempted to obtain intellectual_property protection for certain devices that mr comey claims to have invented mr comey further claims that landtrak used the proceeds of sale of the capital fund shares for this purpose - - mr comey admitted at trial that he had no receipts or similar evidence relating to landtrak’s purported activities at one moment mr comey testified that all documents were lost ina flood or had been destroyed deliberately to preserve the secrecy of his inventions at another moment mr comey testified that there were no receipts or other documents because all transactions had been done in cash or in switzerland once again to preserve the secrecy of his inventions all these explanations for the absence of documentary_evidence of landtrak’s purported activities we find incredible other than mr comey’s testimony and a few documents prepared and signed solely by mr comey which we find incredible there is no evidence that landtrak had any business_purpose or conducted any business activity once mr riopelle’s ownership ended in date we also note that as of the time of trial landtrak had not filed any forms u s_corporation income_tax return for any year after moreover in landtrak informed the state of wisconsin that it was an inactive corporation in short petitioners have failed to prove that landtrak had any business_purpose or engaged in any business activity after mr riopelle’s ownership ended in date accordingly we also conclude that even if mrs comey had in form transferred her capital fund shares to landtrak before their sale the gain on the sale of the shares would still be included in mrs comey’s income because landtrak is disregarded for tax purposes for all the foregoing reasons we hold that mrs comey’s income includes the dollar_figure capital_gain realized on the sale of the capital fund shares as determined by respondent mr comey’s income for and mr comey’s address was in winnetka illinois when his petition was filed mr comey filed his federal_income_tax return form_1040 for on date he filed his return for on date amounts received by mr comey in on a schedule b interest and dividend income attached to his form_1040 for mr comey reported receiving dollar_figure of interest_paid with respect to an at t debenture mr comey also reported receiving dollar_figure of dividends_paid with respect to the stock of corporations ’ mr comey had inherited much of this stock upon the death of his father aubrey comey in on a schedule d capital_gains_and_losses attached to his form_1040 for mr comey reported receiving proceeds of dollar_figure on the sale of stock in two corporations ’ the corporations were american express ameritech asarco at t bell atlantic bellsouth bethlehem steel comsat doe exxon gte illinois power northern states power nynex oklahoma gas electric outboard marine pacific gas electric pacific telesis robbins meyers southwestern bell and us west -- - although mr comey reported the interest dividends and proceeds on the schedules to his return he did not include them in his income on the form_1040 instead he described these amounts as nominee distribution s mr comey reported a total income of only dollar_figure on his form_1040 for in the notice to mr comey for respondent determined that the dollar_figure of interest and the dollar_figure of dividends were mr comey’s income respondent also determined that dollar_figure of the dollar_figure in proceeds was capital_gain taxable to mr comey respondent allowed mr comey a basis of dollar_figure in one of the stocks sold mr comey admits that he received the dividends described on his return and in the notice moreover during the course of this litigation mr comey has neither contested that he received the interest and proceeds nor asserted that he is entitled to additional basis in the stock sold accordingly on the basis of the information set forth on mr comey’s return mr comey’s admission and mr comey’s failure to contest or to introduce evidence relating to these issues we find that mr comey received the interest dividends and proceeds determined in the notice and that capital_gains of dollar_figure were realized on the sale of the stock by mr comey in see rule sec_34 a b - - mr comey’s only argument is that these amounts are not his income because he received them as landtrak’s nominee amounts received by mr comey in on a schedule b interest and dividend income attached to his form_1040 for mr comey reported receiving dollar_figure of interest and dollar_figure of dividends the dividends were paid_by of the corporations that had paid dividends to mr comey in on a schedule d capital_gains_and_losses attached to his form_1040 for mr comey reported that he had received proceeds of dollar_figure on the sale of the at t debenture although mr comey reported the interest dividends and sale proceeds on the schedules to his return he did not include them in his income on the form_1040 as he had done for mr comey described these amounts as nominee distribution s mr comey reported total income of only dollar_figure on his form_1040 for in the notice to mr comey for respondent determined that the dollar_figure of interest and the dollar_figure of dividends were mr comey’s income respondent also determined that the dollar_figure sale proceeds were taxable to mr comey as capital_gain mr comey admits that he received the dollar_figure of dividends he also has neither contested that he received the dollar_figure of interest and the dollar_figure proceeds nor asserted that he is entitled to basis in the debenture accordingly on the basis of the information contained in mr comey’s return mr comey’s admission and mr comey’s failure to contest or to introduce evidence relating to these issues we find that mr comey received the interest dividends and proceeds described on his return and in the notice for we also find that respondent’s determination of basis was correct and that a dollar_figure capital_gain was realized on the sale of the debenture in once again mr comey’s only argument is that these amounts are not his income because he received them as landtrak’s nominee dividends received by landtrak in as explained in more detail below mr comey claims that in he relinguished ownership of the securities giving rise to the income items in issue nevertheless mr comey admitted at trial and we find that until mid-1992 the stock with respect to which the dividends were paid and sales proceeds received was registered in mr comey’s name with no legend or other indication on the certificates that the shares were held by mr comey as nominee in mid-1992 mr comey tendered the stock certificates to their issuers or to the relevant transfer agents and instructed them to reissue the certificates registered in landtrak’s name - - the parties have stipulated that during dollar_figure in dividends was paid on stock registered in landtrak’s name the notice to mr comey for included in mr comey’s income dollar_figure of the dollar_figure in dividends_paid on stock registered in landtrak’s name respondent is aware of the discrepancy between the dollar_figure in dividends determined in the notice and the dollar_figure in dividends described in the stipulation but has decided not to seek an increased deficiency in light of the parties’ stipulation and respondent’s decision we find that dollar_figure of dividends was paid in on stock registered in landtrak’s name mr comey’s only argument is that these dividends are landtrak’s income because landtrak owned the stock registered in its name sales proceeds received by landtrak in in date shares of stock in companies which had been registered in mr comey’s name but were recently reregistered in landtrak’s name were transferred to an account maintained with painewebber and held in landtrak’s name on date the stock in the painewebber account was sold for aggregate proceeds of dollar_figure on date a painewebber check for the proceeds was deposited in a checking account maintained in landtrak’s name with the m i bank of menomonee falls wisconsin on august or - - the proceeds were transferred to an account maintained in landtrak’s name with swiss bank corp in switzerland the notice to mr comey included in mr comey’s income for the net_capital_gain realized on the sales of stock held in the painewebber account using calculations prepared by respondent’s personnel the notice determined that mr comey’s aggregate basis in the stock was dollar_figure and that mr comey’s net_capital_gain was therefore dollar_figure ie dollar_figure aggregate proceeds less dollar_figure aggregate basis equals dollar_figure net_capital_gain mr comey has not disputed that landtrak received proceeds from the stock sales by painewebber in amounts at least equal to the amounts determined by respondent moreover mr comey has not alleged that the basis in the stock sold was higher than that determined by respondent to the contrary on a wisconsin form_5 corporation franchise or income_tax return for mr comey reported that landtrak received proceeds and realized gain from the sales by painewebber in amounts exceeding the amounts determined by respondent accordingly we find that dollar_figure of net_capital_gain was realized in on the sales of stock mr comey had reregistered the wisconsin form_5 corporation franchise or income_tax return filed by mr comey claimed that the capital_gains were exempt from wisconsin tax in landtrak’s name and then placed in the painewebber account as determined by respondent mr comey’s only argument is that this gain is landtrak’s income because landtrak was the owner for tax purposes of the stock registered in its name mr comey’s assertions mr comey claims that his income does not include the dollar_figure in interest and dollar_figure in dividends he personally received during mr comey similarly claims that his income does not include the dollar_figure in capital_gains corresponding to the dollar_figure sales proceeds he personally received during those years according to mr comey although the relevant securities were registered in his name at the time of payment or sale landtrak owned the securities mr comey received the interest dividends and sales proceeds as landtrak’s nominee and these items are includable in landtrak’s income not mr comey’s income mr comey further claims that his income does not include either the dollar_figure in dividends_paid in on the stock registered in landtrak’s name or the dollar_figure in net_capital_gain realized in date on the sales of that stock by painewebber according to mr comey these items were landtrak’s - - income because landtrak owned the stock mr comey had reregistered in its name ’ in short mr comey like mrs comey claims that landtrak was the owner for tax purposes of securities giving rise to the items of income in question however mr comey’s explanation of how landtrak became the owner of his securities sometimes referred to hereinafter as mr comey’s portfolio is more complicated than mrs comey’s explanation of how landtrak became the owner of her capital fund shares mr comey claims that he originally transferred ownership of his stock portfolio to lumatron corporation in mr comey further claims that ownership of his portfolio then effectively passed to landtrak in or when he assertedly sold his lumatron stock to landtrak for the reasons set forth below we conclude that mr comey never transferred ownership of his portfolio to lumatron we note that respondent also issued a statutory notice to landtrak for and that notice included in landtrak’s income all items respondent now asserts are mr comey’s income in the cases at hand petitioners have not asserted that respondent’s issuance of the notice to landtrak should have any effect on the outcome of the cases at hand such as attributing all the income items in controversy to landtrak rather than to mr comey see 875_f2d_1396 9th cir alternative notices attributing same items of income to individuals and related trusts were proper where commissioner contended trusts were shams - - accordingly we also conclude that landtrak did not become the direct or indirect owner of mr comey’s portfolio in or whether or not mr comey sold lumatron stock to landtrak as he claims to the contrary we conclude that mr comey remained the title owner as well as the owner for tax purposes of his portfolio until mr comey had the stock in his portfolio reregistered in landtrak’s name in mid-1992 moreover for the reasons also set forth below we hold that although landtrak became the title owner of mr comey’s portfolio in mid-1992 it did not become the tax owner llandtrak and landtrak’s purported ownership of mr comey’s portfolio are disregarded for tax purposes because landtrak did not have a business_purpose or engage in business activity after mr riopelle’s ownership ended in in addition there is no evidence that landtrak had any beneficial_interest in or dominion or control_over the stock registered in its name purported transfer of mr comey’s portfolio to lumatron in and landtrak in or mr comey contends that he transferred his stock portfolio to lumatron in he further contends that ownership of that portfolio effectively passed to landtrak in or when he assertedly sold his lumatron stock to landtrak mr comey specifically contends that his transfer to lumatron was made pursuant to an inventor’s agreement between -- - lumatron and mr comey dated date according to mr comey under the terms of the inventor’s agreement lumatron agreed to sponsor mr comey’s research_and_development in exchange for mr comey’s contribution of his portfolio to lumatron’s capital first we note that the copy of the inventor’s agreement contained in the record was signed solely by mr comey purportedly on behalf of lumatron and on behalf of mr comey individually other than this document and the self-serving testimony of mr comey which we have found incredible there is no evidence of any transfer of mr comey’s portfolio to lumatron second it appears that lumatron had been dissolved and therefore lacked legal capacity when mr comey assertedly transferred his portfolio to it therefore even if mr comey had attempted to transfer his portfolio to lumatron via an inventor’s agreement in as he claims it appears that the transfer would have been ineffective under relevant state illinois law the record shows that an illinois corporation named lumatron corporation lumatron was incorporated on date mr comey has offered copies of stock certificates which purport to show that mr comey acquired some lumatron stock in date and date --- - the record also shows however that on date more than years before lumatron purportedly contracted to acquire mr comey’s portfolio the state of illinois had administratively dissolved lumatron for failure_to_file annual reports and pay franchise_taxes tllinois law provides that an administratively dissolved corporation ceases to exist as of the date of dissolution the dissolved corporation is not permitted to carry on any business except as necessary to wind up and liquidate its affairs see ill comp stat ann c west regal package liquor inc v j r d inc n e 2d ill app ct an administratively dissolved illinois corporation may be reinstated if certain statutory requirements are met moreover under the relation_back_doctrine of illinois law once the corporation has been reinstated its corporate existence is deemed to have continued without interruption all acts of its officers directors and shareholders that would have been valid but for the dissolution are ratified and confirmed see ill comp stat ann west regal package liguor inc v j r d inc supra mr comey is now aware that lumatron had been administratively dissolved in and was still dissolved when it purportedly agreed to acquire his portfolio in however - - mr comey claims that lumatron was later reinstated and that the reinstatement retroactively validated the purported inventor’s agreement between lumatron and mr comey at trial mr comey offered a copy of a document he claimed to have filed to effect lumatron’s reinstatement this document was filed with the state of illinois on date almost years after lumatron’s dissolution tllinois law provides that an administratively dissolved corporation may be reinstated within years following the date_of_issuance of the certificate of dissolution see ill comp stat ann to be reinstated the dissolved corporation must file an application_for reinstatement containing certain information concerning the dissolution id it must also pay all back taxes and file all back annual reports id the document offered by mr comey was not filed within years of lumatron’s dissolution it was filed almost years after that dissolution in addition the document is an illinois form bca-2 articles of incorporation not an illinois form bca-12 application_for reinstatement of domestic or foreign_corporation moreover the document does not mention either lumatron’s dissolution or any demand for reinstatement finally there is no evidence that mr comey filed any back annual reports or paid any back franchise_taxes for lumatron for all these reasons we find that the document offered by mr comey evidences mr comey’s incorporation of a new lumatron - - corporation rather than the reinstatement of the old lumatron corporation we therefore conclude that the lumatron corporation which purportedly acquired mr comey’s portfolio in was never reinstated we therefore also conclude that even if mr comey had attempted to transfer his portfolio to lumatron in via the purported inventor’s agreement lumatron would have lacked legal capacity and the transfer would have been ineffective under illinois law equally importantly the record as a whole establishes that mr comey and not lumatron or landtrak was the beneficial_owner of the securities in mr comey’s portfolio at least until those securities were reregistered in landtrak’s name in mid-1992 although mr comey claims that he transferred his portfolio to lumatron in and sold his lumatron stock to landtrak in or he also admitted at trial that until mid-1992 the stock in the portfolio was registered in mr comey’s name the dividend checks were payable to mr comey mr comey personally cashed the dividend checks and the cash was placed in a bank account in mr comey’s name not in a corporate account mr comey therefore had dominion and control of both the securities in his portfolio and the income generated by those securities during the years in issue mr comey claims that lumatron and landtrak used the dividends interest and capital_gains generated by his portfolio - -- to support the research_and_development of his claimed inventions there is no credible_evidence in the record to that effect however and we have concluded that landtrak had no business_purpose and engaged in no business activity during the years in issue see supra pp we also note that on his form sec_1040 for the years through mr comey reported that his total income varied from approximately dollar_figure to approximately dollar_figure per year although mr comey claims that he was able to live on approximately dollar_figure per week the record supports the inference that mr comey was using the amounts claimed to be landtrak’s income to meet his personal needs for all these reasons we conclude that mr comey was not acting as landtrak’s nominee or other agent he was both the title owner and the owner for tax purposes of the securities in his portfolio at least until the stock in the portfolio was reregistered in landtrak’s name in mid-1992 accordingly we also conclude that the dollar_figure in interest and dollar_figure in dividends received directly by mr comey during and the dollar_figure in capital_gains realized directly by mr comey during are mr comey’s income as determined by respondent see 281_us_376 where the supreme court stated taxation 1s not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid x the income that is subject_to a man’s unfettered command and that he is free to enjoy at his own option -- - may be taxed to him as his income whether he sees fit to enjoy it or not bffect of transfer of title to landtrak in mid-1992 mr comey caused the stock in his portfolio to be reregistered in landtrak’s name following this transfer of title dollar_figure in dividends was paid on stock registered in landtrak’s name and the dollar_figure proceeds of the sales of that stock by painewebber were paid to accounts maintained in landtrak’s name we consider whether this transfer of title to landtrak sufficed to make landtrak rather than mr comey the party taxable on these dividends and net_capital_gain we conclude it did not so suffice and that mr comey’s income includes the dividends and net_capital_gain as determined by respondent first as we have just explained mr comey personally received the income generated by his portfolio and appears to have used it for his personal benefit while the portfolio was registered in his name there is no evidence that mr comey’s dominion or control_over or his beneficial_enjoyment of the fruits of his portfolio was diminished by its brief reregistration in landtrak’s name second as explained supra pp a corporation may be disregarded for tax purposes if it has no business_purpose and engages in no business activity petitioners have failed to show - - that landtrak had any business_purpose or engaged in any business activity after mr riopelle’s ownership ended in id accordingly landtrak’s formal ownership of mr comey’s portfolio following mr comey’s transfer of title to landtrak in mid-1992 is disregarded for tax purposes see moline props inc v commissioner u s pincite citing higgins v smith u s pincite and 293_us_465 shaw constr co v commissioner t c pincite4 third we have found that mr comey did not transfer even title ownership of his portfolio to landtrak until mid-1992 a short time later in date the portfolio was sold by painewebber and the sales proceeds were transferred to switzerland there is no evidence that landtrak which engaged in no business ever had dominion and control or beneficial_ownership of the sales proceeds under these circumstances landtrak served as a mere conduit and its purported transitory ownership of mr comey’s portfolio must be disregarded for tax purposes even if landtrak’s existence as a separate taxpayer should not be disregarded see 324_us_331 sale by one person cannot be transformed for tax purposes into sale by another by using the latter as a conduit through which to pass title 56_tc_925 even a valid -- - corporation’s receipt of funds will be disregarded where it has no dominion and control_over or beneficial_interest in the funds temporary physical possession of funds is not enough 56_tc_600 shareholder transferred greatly appreciated marketable_securities to close corporation which sold the securities shortly thereafter and then made distributions to or for benefit of shareholder in amounts roughly corresponding to realized gain held notwithstanding their form transactions were in substance sales of securities by shareholder rather than by corporation we hold that mr comey’s income includes the dollar_figure in dividends_paid on stock registered in landtrak’s name and the dollar_figure in net_capital_gain realized in on the sales of stock in the painewebber account as determined by respondent penalties determined against mrs comey respondent determined that mrs comey is liable for the following accuracy-related_penalties under sec_6662 a dollar_figure penalty for attributable to a substantial_understatement_of_income_tax see sec_6662 and b anda dollar_figure penalty for attributable to negligence or disregard of rules or regulations see sec_6662 and b mrs comey bears the burden of proving that respondent’s determinations of these penalties are erroneous see rule a 109_tc_235 taxpayers have burden_of_proof with respect to sec_6662 substantial_understatement penalties 108_tc_147 taxpayers have burden_of_proof with respect to sec_6662 b negligence or disregard penalties we have sustained respondent’s determinations concerning mrs comey’s taxable_income for and at trial petitioners neither argued nor introduced evidence suggesting that any exception to the sec_6662 additions applied in short petitioners have not shown that any exception applies or that respondent’s determination is otherwise erroneous respondent’s determination of additions to mrs comey’s tax 1s sustained additions and penalties determined against mr comey respondent has determined that mr comey is liable for failure_to_file additions under sec_6651 in the amounts of dollar_figure and dollar_figure for and respectively respondent has also determined that mr comey is liable for accuracy-related_penalties under sec_6662 attributable to sec_7491 places the burden of production on the secretary with respect to the liability of any individual for any penalty addition_to_tax or additional_amount in court proceedings arising in connection with examinations commencing after date the petitions in the cases at hand were filed in -- -- negligence or disregard of rules or regulations in the amounts of dollar_figure and dollar_figure also for and respectively we have sustained respondent’s determinations concerning the amounts of mr comey’s taxable_income for both years sec_6651 sec_6651 imposes an addition_to_tax fora taxpayer’s failure_to_file a required return on or before the specified filing_date unless the failure is due to reasonable_cause and not to willful neglect mr comey bears the burden of proving that the reasonable_cause exception applies or that respondent’s determination is otherwise erroneous see rule a 469_us_241 the parties have stipulated that mr comey filed his form_1040 individual_income_tax_return for on date they have also stipulated that mr comey filed his return for on date petitioners have neither argued nor introduced any evidence suggesting that mr comey applied for an extension of time to file or had reasonable_cause for his failure_to_file on time accordingly petitioners have failed to show that the section ‘ as explained supra note the petitions in the cases at hand were filed before the effective date of the burden-shifting provisions of sec_7491 -- - a additions do not apply respondent’s determination with respect to those additions is sustained sec_6662 respondent has determined that mr comey is liable for accuracy-related_penalties to tax for and attributable to negligence or disregard of rules or regulations see sec_6662 and b mr comey bears the burden of proving that an exception applies or that respondent’s determination is otherwise erroneous see rule a asat inc v commissioner supra petitioners have neither argued nor introduced evidence suggesting that an exception to the accuracy-related_penalties applies accordingly petitioners have failed to show that the sec_6662 penalties do not apply respondent’s determination with respect to those penalties is sustained to reflect all the foregoing decisions will be entered for respondent as explained supra note respondent has also issued a notice to landtrak for and that notice included in landtrak’s income the items we have concluded were mr comey’s income the court expects notwithstanding the obstacles that respondent may encounter in attempting to collect from petitioners that in any calculations of the amounts owed by petitioners respondent will treat any amounts collected from landtrak in accordance with this opinion
